DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 12/09/2020 have been fully considered but they are not persuasive.
Applicant argued that the applied references fails to teach the amended limitations: “the spindle extends at least partially through a radially extended member of the output shaft for connection to the output shaft at the fourth interface”. Examiner respectfully disagrees. Adamson in FIG. 5 discloses the spindle extending through a radially extended member (164) (portion 164 of output shaft 158b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 17 is/are rejected under 35 U.S.C. 102 as being anticipate by Adamson et al. (US 5,010,729) hereinafter Adamson.
Regarding claim 1, Adamson teaches a gear assembly (156) (Figs. 4-5) for a turbomachine (Figs. 4-5, Col. 5, line 68- Col. 6, lines 1-7) wherein the gear assembly defines an axial centerline (122) therethrough, the gear assembly comprising:
a first input shaft (152) (Figs. 4-5, Col. 6, lines 7-24);
a second input shaft (154) (Figs. 4-5, Col. 6, lines 7-24);
an output shaft (158a, 158b) (Figs. 4-5, Col. 6, lines 7-24);
a fixed member (112) (Figs. 4-5, Col. 6, lines 7-24); and 
a spindle (168) extended along a spindle centerline axis (Fig. 5), wherein the first input shaft is drivingly connected to the spindle at a first interface (162) (Fig. 5), and wherein the second input shaft is drivingly connected to the spindle at a second interface (172) (Fig. 5), and further wherein the spindle is connected to the fixed member providing a reaction force (the fixed member being stationary) at a third interface (Fig. 5 and annotated FIG. 5 below) and wherein the spindle is connected to the output shaft at a fourth interface (174, 176) and wherein the spindle extends at least partially through a radially extended member (164) (portion 164 of output shaft 158b in Fig. 5) of the output shaft for connection to the output shaft at the fourth interface.

    PNG
    media_image1.png
    396
    530
    media_image1.png
    Greyscale

Regarding claim 2, Adamson teaches all the claimed limitations as stated above in claim 1. Adamson further teaches the first interface defines a gear mesh defining a sun gear (162) (Fig. 5, Col. 5, line 68- Col. 6, lines 1-7).
Regarding claim 3, Adamson teaches all the claimed limitations as stated above in claim 1. Adamson further teaches the second interface defines a ring gear (166) (Fig. 5, Col. 5, line 68- Col. 6, lines 1-7).
Regarding claim 4,  Adamson teaches all the claimed limitations as stated above in claim 1. Adamson further teaches the third interface defines a gear mesh defining a sun gear (162) (Fig. 5, Col. 5, line 68- Col. 6, lines 1-7).
Regarding claim 5, 
Regarding claim 6, Adamson teaches all the claimed limitations as stated above in claim 1. Adamson further teaches the spindle is extended through a radially extended member of the output shaft and coupled thereto at the fourth interface (Fig. 5).
Regarding claim 17, Adamson teaches all the claimed limitations as stated above in claim 1. Adamson further teaches the first input shaft is configured to rotate relative to the axial centerline axis in a first direction, and wherein the second input shaft is configured to rotate relative to the axial centerline axis in a second direction opposite the first direction (Col. 1, lines 55-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamson in view of Desjardins (US 2018/0230902 A1).
Regarding claim 7, Adamson teaches all the claimed limitations as stated above in claim 1. Adamson fails to teach the spindle comprises a first spindle and a second spindle.
However, Desjardins teaches a gear assembly (20,30) for a turbomachine (10) (Figs. 1-4; para. 0015), the gear box comprising a first spindle (34) and a second spindle (44) (Fig. 4). In Desjardins, the first spindle connects an input shaft (22a, 22)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Adamson such that the spindle comprises a first spindle and second spindle as taught by Desjardins as this configuration would relieve the spindle from excessive mechanical stress.
Regarding claim 8, Adamson as modified by Desjardins teaches all the claimed limitations as stated above in claim 7. Adamson as modified by Desjardins further teaches the first spindle is drivingly connected to the first input shaft at the first interface and further the first spindle and the second spindle are each drivingly connected to the second input shaft via respective second interfaces (Desjardins, Fig. 5 and Adamson, Figs. 4-5, Col. 6, lines 7-24).
Regarding claim 9, Adamson as modified by Desjardins teaches all the claimed limitations as stated above in claim 8. Adamson as modified by Desjardins further teaches the first spindle is positioned at a first end of a radially extended member of the output shaft and the second spindle is positioned at a second end of the radially extended opposite the first end wherein the first end and the second end are each separated along an axial direction (Desjardins, Fig. 5 and Adamson, Figs. 4-5, Col. 6, lines 7-24).
Regarding claim 10, Adamson as modified by Desjardins teaches all the claimed limitations as stated above in claim 8. Adamson as modified by Desjardins further teaches each of the first spindle and second spindle are drivingly connected to the 
Regarding claim 11, Adamson as modified by Desjardins teaches all the claimed limitations as stated above in claim 7. Adamson as modified by Desjardins further teaches the first spindle and the second spindle are each independently rotatable via separate bearing assemblies (Desjardin, Fig. 5) at each respective fourth interfaces (174, 176) between the first spindle and the second spindle relative to the output shaft (Desjardins, Fig. 5 and Adamson, Figs. 4-5, Col. 6, lines 7-24).
Regarding claim 12, Adamson as modified by Desjardins teaches all the claimed limitations as stated above in claim 7. Adamson as modified by Desjardins further teaches the second spindle is connected to the fixed member at the third interface and wherein the third interface defines a gear mesh defining a sun gear (162) (Adamson
Fig. 5, Col. 5, line 68- Col. 6, lines 7-24).
Regarding claim 13, Adamson teaches a gear assembly (156) (Figs. 4-5) for a turbomachine (Figs. 4-5, Col. 5, line 68- Col. 6, lines 1-7) wherein the gear assembly defines an axial centerline (122) therethrough, the gear assembly comprising:
a first input shaft (152) (Figs. 4-5, Col. 6, lines 7-24);
a second input shaft (154) (Figs. 4-5, Col. 6, lines 7-24);
an output shaft (158a, 158b) (Figs. 4-5, Col. 6, lines 7-24);
a fixed member (112) (Figs. 4-5, Col. 6, lines 7-24); and 
a spindle (168) extended along a spindle centerline axis (Fig. 5), wherein the first input shaft is drivingly connected to the spindle at a first interface (162) (Fig. 5), and wherein the second input shaft is drivingly connected to the spindle at a second 
Adamson fails to teach the spindle comprises a first spindle axially separated from a second spindle and wherein the first spindle is drivingly connected to the second input shaft at the second interface and wherein the first spindle and the second spindle are each drivingly connected to the first input via respective first interfaces. 
However, Desjardins teaches a gear assembly (20,30) for a turbomachine (10) (Figs. 1-4; para. 0015), the gear box comprising a first spindle (34) and a second spindle (44) (Fig. 4). In Desjardins, the first spindle connects an input shaft (22a, 22)  (para. 0015) and the second spindle is connects an output shaft (24) (para. 0015), the second spindle axially separated from the first spindle.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Adamson such that the spindle comprises a first spindle and second spindle as taught by Desjardins as this configuration would relieve the spindle from excessive mechanical stress. Adamson as modified by Desjardins discloses the first spindle is drivingly connected to the second input shaft at the second interface (172), wherein the first spindle and the second spindle are each drivingly connected to the first input shaft via respective first interfaces (Desjardins, Fig. 5 and Adamson, Figs. 4-5, Col. 6, lines 7-24).



Regarding claim 14, Adamson as modified by Desjardins teaches all the claimed limitations as stated above in claim 13. Adamson as modified by Desjardins further teaches the first spindle is positioned at a first end of the fixed member and the second spindle is positioned at a second end of the fixed member opposite the first end wherein the first end and the second end are each separated along an axial direction (Desjardins, Fig. 5 and Adamson, Figs. 4-5, Col. 6, lines 7-24).
Regarding claim 15, Adamson as modified by Desjardins teaches all the claimed limitations as stated above in claim 14. Adamson as modified by Desjardins further teaches the first spindle and the second spindle are each connected to the fixed member at the third interface (Adamson, Fig. 5) and the second spindle is drivingly connected via the fourth interface (174, 176) (Desjardins, Fig. 5 and Adamson, Figs. 4-5, Col. 6, lines 7-24).
Regarding claim 16, Adamson as modified by Desjardins teaches all the claimed limitations as stated above in claim 13. Adamson as modified by Desjardins further teaches the fourth interface defines a ring gear interface (Adamson, Fig. 5, Col. 5, lines 68- Col. 6, lines 1-7).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallet (US 8,667,777 B2) in view of Adamson. 
Gallet teaches a turbo machine defining an axial centerline axis extended along an axial direction (Fig. 1), the turbo machine comprising:
a fan assembly (1) (Col. 3, lines 8-22);

 a second low pressure turbine rotor (9b, 10b) configured to rotate in a second direction opposite to the first direction (Figs. 1-2, Col. 3, lines 31-45) and a gear assembly (Col. 4, lines 5-19) connecting the first and second low pressure turbine to the fan assembly (Figs. 1-2). Gallet further teaches the gear assembly comprises a first input shaft (2a) drivingly connected to the first low pressure turbine rotor (Figs. 1-2, Col. 3, lines 31-45), a second input shaft (2b) drivingly connected to the second low pressure turbine (Figs. 1-2, Col. 3, lines 31-45) and an output shaft driving connected to the fan assembly (Figs. 1-2, Col. 3, lines 31-45).
Gallet does not specifically teaches a fixed member and a spindle extended along a spindle centerline axis, wherein the first input shaft is drivingly connected to the spindle at a first interface , and wherein the second input shaft is drivingly connected to the spindle at a second interface, and further wherein the spindle is connected to the fixed member providing a reactive force at a third interface and wherein the spindle is connected to the output shaft at a fourth interface. 
However, Adamson teaches a gear assembly (156) (Figs. 4-5) for a turbomachine (Figs. 4-5, Col. 5, line 68- Col. 6, lines 1-7) wherein the gear assembly defines an axial centerline (122) therethrough, the gear assembly comprising:
a first input shaft (152) (Figs. 4-5, Col. 6, lines 7-24) drivingly connected to first turbine rotor;
a second input shaft (154) (Figs. 4-5, Col. 6, lines 7-24) drivingly connected to a turbine rotor ;

a fixed member (112) (Figs. 4-5, Col. 6, lines 7-24); and 
a spindle (168) extended along a spindle centerline axis (Fig. 5), wherein the first input shaft is drivingly connected to the spindle at a first interface (162) (Fig. 5), and wherein the second input shaft is drivingly connected to the spindle at a second interface (172) (Fig. 5), and further wherein the spindle is connected to the fixed member providing a reaction force (the fixed member being stationary) at a third interface (Fig. 5) and wherein the spindle is connected to the output shaft at a fourth interface (174, 176) and wherein the spindle extends at least partially through a radially extended member (164) (portion 164 of output shaft 158b in Fig. 5) of the output shaft for connection to the output shaft at the fourth interface.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the gear assembly of Gallet with the gear assembly as taught by Adamson as all claimed parts were known and would have yielded none but an expected result; namely rotating the fan assembly via the gear assembly.
Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallet (US 8,667,777 B2) in view of Adamson and further in view of Desjardins.
Regarding claim 19, Gallet as modified by Adamson teaches all the claimed limitations as stated above in claim 18. Gallet as modified by Adamson fails to teach the spindle comprises a first spindle and a second spindle.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Gallet such that the spindle comprises a first spindle and second spindle as taught by Desjardins as this configuration would relieve the spindle from excessive mechanical stress.
Regarding claim 20, Gallet as modified by Adamson and Desjardins teaches all the claimed limitations as stated above in claim 19. Gallet as modified by Adamson and Desjardins further teaches the first spindle is drivingly connected to the first input shaft at the first interface and further the first spindle and the second spindle are each drivingly connected to the second input shaft via respective second interfaces (Desjardins, Fig. 5 and Adamson, Figs. 4-5, Col. 6, lines 7-24).
Regarding claim 21, Gallet as modified by Adamson and Desjardins teaches all the claimed limitations as stated above in claim 19. Gallet as modified by Adamson and Desjardins further teaches the first spindle is drivingly connected to the second input shaft at the second interface (172), wherein the first spindle and the second spindle are each drivingly connected to the first input shaft via respective first interfaces (Desjardins, Fig. 5 and Adamson, Figs. 4-5, Col. 6, lines 7-24).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571 272 4922.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             
/COURTNEY D HEINLE/           Supervisory Patent Examiner, Art Unit 3745